UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7397



THOMAS JULIUS TRENT,

                                              Plaintiff - Appellant,

          versus

SHERIFF OF LYNCHBURG CITY JAIL; W. SIMPSON;
NURSE DAVIS; DOCTOR FOR LYNCHBURG CITY JAIL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-281-R)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Thomas Julius Trent, Appellant Pro Se. Phillip Richard Lingafelt,
GLENN, FLIPPIN, FELDMANN & DARBY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Trent
v. Sheriff of Lynchburg City Jail, No. CA-95-281-R (W.D. Va. Feb.

28, 1996; Aug. 30, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2